Citation Nr: 0528057	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to an increased initial disability rating for 
a left shoulder disability status post Mumford's procedure, 
rated as noncompensable from April 1, 2000 and as 10 percent 
disabling from January 26, 2001. 

3.  Entitlement to a compensable initial disability rating 
for scar behind the left ear status post exostosis excision.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 2000.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board observes that the veteran's February 2002 
substantive appeal included a request for a Travel Board 
hearing.  However, the veteran failed to report for the 
hearing scheduled in June 2005.  Therefore, the hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704 
(2005).   

The Board must note that it appears the veteran may be 
raising additional issues, though this is not clear.  The 
Board may not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108 (West 
2002).  The RO has not fully adjudicated any other issue and 
the Board may not unilaterally take jurisdiction of any 
additional claims.  The RO should request the veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.

The issue of an increased initial disability rating for a 
left shoulder disability status post Mumford's procedure, 
rated as noncompensable from April 1, 2000 and as 
10 percent disabling from January 26, 2001 is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current diagnosis of 
a cervical spine disorder.  The symptoms the veteran has 
indicated are medically related to other disorders.  

3.  The scar behind the left ear status post exostosis 
excision is not manifested by any disfigurement, poor 
nourishment or ulcerations, instability, objective pain on 
examination, or limitation of function of the affected part.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005). 

2.  The criteria for a compensable initial disability rating 
for scar behind the left ear status post exostosis excision 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2005); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for a Persian 
Gulf veteran with a qualifying chronic disability that became 
manifest during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117.  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): (1) an undiagnosed illness; (2) a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms, i.e., chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome; or (3) any 
diagnosed illness that VA determined by regulation to warrant 
presumptive service connection.  38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. 
§ 3.317(a)(2)(i).

For purposes of this presumption, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  38 C.F.R. 
§ 3.317(a)(2)(ii).  Chronic multisymptom illnesses of 
partially understood etiology will not be considered 
"medically unexplained." Id.    

Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability 
is considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(4).  Signs or symptoms which may be manifestations 
of an undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 U.S.C.A. 
§ 3.317(b).    

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2006.  38 C.F.R. § 3.317(a)(1)(i).     

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  The disability 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).

The Board finds that the preponderance of the evidence is 
against service connection for a cervical spine disorder.  
Specifically, there is no competent evidence of a current 
diagnosis of a cervical spine disability.  Service connection 
requires the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The reports of the October 1999 and June 2001 VA 
examinations yielded no clinical evidence to support a 
diagnosis of a cervical spine disorder, providing negative 
evidence against this claim.  In addition, X-rays and 
computed tomography scan of the cervical spine taken in 1999 
were normal.  Thus, although the veteran complains of pain 
associated with the cervical spine, there is no evidence of 
an underlying pathology.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

In his February 2002 substantive appeal, the veteran noted 
that Gulf War syndrome had not been considered as a cause for 
his joint pain, which would include pain in the cervical 
spine.  See 38 C.F.R. § 4.45(f) (the cervical vertebrae are 
considered a group of minor joints).  The Board observes that 
the veteran's service record confirms his service in 
Southwest Asia from August 1990 to March 1991.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(i).  In addition, joint pain is 
included among the signs or symptoms that may be 
manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness.  38 U.S.C.A. § 
1117(g); 38 U.S.C.A. § 3.317(b).  However, the VA examiners 
have not associated the reports of neck pain with the 
cervical spine.  

Under the diagnosis for neck condition, the October 1999 VA 
examiner listed history of trapezius muscle strain.  The June 
2001 VA examiner also indicated that the condition seemed to 
be muscular, noting tenderness of the neck muscles, 
trapezius, and musculature between the scapula and the spine.  
Therefore, to the extent the symptoms are explained, the 
associated disability is not "undiagnosed" or "medically 
unexplained" for purposes of applying 38 U.S.C.A. § 1117.  
38 C.F.R. 
§ 3.317(a)(2)(i) and (ii).  However, to the extent the record 
raises a claim for muscle pain, to include as due to 
undiagnosed illness, the Board refers the matter to the RO.  
However, "muscle pain" is not, in and of itself (as noted 
above) a "disability" for which service connection can be 
granted.  See Sanchez-Benitez, 13 Vet. App. at 285.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for a cervical spine 
disorder.  38 U.S.C.A. § 5107(b).  That is, there is no 
competent evidence of a cervical spine disability.  The 
veteran's symptoms are clinically associated with muscular 
problems.  Therefore, the appeal is denied.   

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the course of this appeal, VA promulgated new 
regulations concerning the evaluation of skin disabilities, 
including scars, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. 
pt. 4).  If a law or regulation changes during the course of 
a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 
3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 
7-2003.  Therefore, prior to August 30, 2002, the Board may 
apply only the previous version of the rating criteria.  As 
of August 30, 2002, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.

The Board notes that the rating schedule changes in question 
became effective after the RO issued its February 2002 
statement of the case, such that the RO has not considered 
the amendments.  However, the Board is not required to remand 
a case to the RO to enable the Board to consider an appeal in 
light of law, including a regulation, not already considered 
by the RO.  38 C.F.R. § 19.9(b)(2).  Therefore, the Board 
will address both versions of the rating criteria in this 
decision.  The Board finds no prejudice to the veteran, for 
reasons which will become clear below.

Under the previous rating criteria, a disfiguring scar of the 
head, face, or neck is assigned a noncompensable rating if 
the disability is slight.  A 10 percent evaluation is in 
order when the disability is moderately disfiguring.  
Diagnostic Code (Code) 7800.  In addition, a 10 percent 
rating may be assigned for a scar that is superficial, poorly 
nourished, and with repeated ulcerations or for a scar that 
is superficial and tender on painful on objective 
demonstration, under Codes 7803 or 7804, respectively.  In 
addition a scar may be evaluated based on limitation of 
function of the affected part under Code 7805.  38 C.F.R. § 
4.118 (2002). 

Under the amended rating criteria, disfigurement of the head, 
face, or neck is rated as 10 percent disabling if there is 
one characteristic of disfigurement.  Code 7800.  See 
38 C.F.R. § 4.31 (where the Schedule does not provide a zero 
percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).  Note (1) 
to Code 7800 states that, the eight characteristics of 
disfigurement, for purposes of evaluation under this section, 
are: (1) Scar 5 or more inches (13 or more cm.) in length; 
(2) Scar at least one-quarter inch (0.6 cm.) wide at widest 
part; (3) Surface contour of scar elevated or depressed on 
palpation; (4) Scar adherent to underlying tissue; (5) Skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  In addition, a superficial and unstable 
(involving frequent loss of covering of skin over the scar) 
scar may be assigned a maximum 10 percent rating.  Code 7803.  
Similarly, a scar that is superficial and painful on 
examination may be assigned a maximum 10 percent rating.  
Code 7804.  Finally, a scar may also be evaluated based on 
limitation of function of the affected part.  Code 7805.  
38 C.F.R. § 4.118 (2005).  

The service-connected scar behind the left ear status post 
exostosis excision is currently evaluated as noncompensable 
(zero percent disabling).  The RO has rated the disability 
under Code 7805.  Initially, the Board notes that both the 
October 1999 and March 2001 VA examiners indicated that the 
scar was in the hair and not generally visible.  Therefore, 
there is no basis for finding compensable disfigurement under 
Code 7800 of the previous version of the rating schedule.  
Similarly, the VA examinations are negative for any finding 
that satisfies one characteristic of disfigurement to warrant 
a compensable rating under Code 7800 of the amended Schedule.  
In addition, the VA examinations are negative for any 
residual of the scar.  That is, there is no evidence that the 
scar is poorly nourished with repeated ulcerations, or that 
there is instability of the skin, or any limitation of 
function of the affected part to warrant a compensable rating 
under either version of Code 7803 or 7805.  38 C.F.R. § 4.7.  
The Board finds that the examinations provide only negative 
evidence against this claim. 

In his February 2002 substantive appeal, the veteran stated 
that the scar became painful when wearing glasses or when 
sleeping on his left side.  However, the March 2001 VA 
examiner specifically found no pain on palpation or movement 
of the scar.  The Board acknowledges that the veteran is 
competent to describe the nature of his symptoms.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, both versions of 
Code 7804 require objective evidence of pain on examination.  
There is no such evidence in this case that would support a 
compensable rating under Code 7804.  38 C.F.R. § 4.7.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for a 
scar behind the left ear status post exostosis excision.  
38 C.F.R. § 4.3.  There is simply no objective medical 
evidence of disability associated with the scar that would 
warrant a compensable disability rating.  Therefore, the 
appeal is denied.    



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  That is, by letters dated in 
February 2001, July 2003, March 2004, and July 2005, as well 
as information provided in the February 2000 rating decision 
and February 2002 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  The Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The Board observes that the adverse determination on appeal 
was issued in February 2000, prior to the enactment of the 
VCAA, such that providing VCAA notice prior to the decision 
was impossible.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In any event, as stated above, the Board finds that 
the veteran has received all required VCAA notice, as well as 
all required assistance, as discussed below, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements).  38 C.F.R. § 
20.1102 (an error or defect in a Board decision that does not 
affect the merits of the issue or substantive rights of the 
appellant will be considered harmless).  Moreover, the Board 
emphasizes that the veteran has not made any showing or 
allegation that the timing of receipt of VCAA notice has 
prejudiced him in any way.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (the appellant bears the initial burden 
of demonstrating VA's error in the adjudication of a claim 
and how that error was prejudicial). 

Finally, the Board notes that the July 2005 VCAA letter from 
the RO specifically asks the veteran to provide any evidence 
in his possession that pertains to the claim.  Pelegrini, 18 
Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and several relevant 
medical examinations.  He has not identified any VA or 
private medical records relevant to the claims on appeal.  As 
there is no indication or allegation that additional relevant 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for a cervical spine disorder is denied. 

A compensable initial disability rating for a scar behind the 
left ear status post exostosis excision is denied.  


REMAND

An RO must issue a supplemental statement of the case if it 
receives additional pertinent evidence after a statement of 
the case has been issued and before the appeal is certified 
to the Board.  38 C.F.R. §§ 19.31(b), 19.37(a).    

The veteran appealed the initial disability rating the RO 
assigned for a left shoulder disability, status post 
Mumford's procedure, which is rated as noncompensable from 
April 1, 2000 and as 10 percent disabling from January 26, 
2001.  In January 2004, he submitted a claim for an increased 
evaluation for the service-connected right shoulder 
disability, as well as the left shoulder disability on 
appeal.  In June 2004, the RO secured a VA orthopedic 
examination that included findings relevant to the left 
shoulder.  The RO issued a rating decision in July 2004 
concerning the rating for the right shoulder only.  There is 
no supplemental statement of the case addressing the new VA 
examination with respect to the left shoulder disability.  

The Board emphasizes that the current situation is not among 
the circumstances under which the Board may solicit from the 
veteran a waiver of RO consideration of this evidence.  See 
Chairman's Memorandum No. 01-05-09 (May 25, 2005).  
Therefore, a remand is required to cure this defect.      

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran a 
supplemental statement of the case on the 
issue of entitlement to an increased 
initial disability rating for a left 
shoulder disability, status post 
Mumford's procedure, rated as 
noncompensable from April 1, 2000 and as 
10 percent disabling from January 26, 
2001.  The supplemental statement of the 
case must address all evidence received 
since the issuance of the February 2002 
statement of the case.  The RO should 
allow the veteran the applicable period 
of time for response. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


